 



EXHIBIT 10.3
EXECUTION COPY
PURCHASE AND SALE AGREEMENT
BY AND BETWEEN
WELL-PROP (MULTI) LLC,
a Delaware limited liability company
as Seller
AND
LTF REAL ESTATE COMPANY, INC.,
a Minnesota corporation,
as Buyer

                     
 
  Property:     1.     6701 West 78th Street, Edina, MN    
 
                   
 
        2.     Lake Breeze Avenue North, Brooklyn Center, MN    
 
                   
 
        3.     14600 Burnhaven Drive, Burnsville, MN    
 
                   
 
        4.     1201 South Ford Road, Minnetonka, MN    
 
                   
 
              Dated: July 26, 2006    

 



--------------------------------------------------------------------------------



 



PURCHASE AND SALE AGREEMENT
     THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered
into as of the 26th day of July, 2006, by and between WELL-PROP (MULTI) LLC, a
Delaware limited liability company, having an office at c/o W.P. Carey & Co.
LLC, 50 Rockefeller Plaza, Second Floor, New York, New York 10020 (“Seller”),
and LTF REAL ESTATE COMPANY, INC., a Minnesota corporation, having an address of
6442 City West Parkway, Eden Prairie, Minnesota 55344 (“Buyer”).
W I T N E S S E T H:
          WHEREAS, Seller is the owner of certain Property (as defined below)
situate in Edina, MN, Brooklyn Center, MN, Burnsville, MN, and 1201 South Ford
Road, Minnetonka, MN; and
          WHEREAS, Seller is willing to sell the Property to Buyer and Buyer is
willing to purchase the Property from Seller, upon the terms and conditions
hereinafter set forth.
          NOW, THEREFORE, in consideration of the mutual covenants and
agreements herein contained and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound hereby, the parties hereto agree as follows:
          1. Definitions. In addition to other words and terms defined elsewhere
in this Agreement, as used herein the following words and terms shall have the
following meanings unless the context hereof otherwise clearly requires:
               “Closing” shall mean the consummation of the purchase and sale of
the Property in accordance with the terms of this Agreement.
               “Improvements” shall mean the buildings and other improvements
presently located on the Land.
               “Land” shall mean each parcel of land described in “Exhibit A”
hereto.
               “Property” shall collectively mean (a) the Land, together with
all of the, tenements, hereditaments and appurtenances belonging or in any way
appertaining to such real property, and all of Seller’s right, title and
interest in and to (i) any and all property lying in the bed of any street, road
or avenue, open or proposed, in front of or adjoining such real property to the
center line thereof, (ii) any strips and gores of land adjacent to, abutting or
used in connection with such real property, and (iii) any easements and rights,
if any, inuring to the benefit of such real property or to Seller in connection
therewith, and (b) the Improvements and Seller’s right title and interest in all
warranties, guaranties, plans, specifications, surveys and other reports
relating to such improvements.
          2. Purchase and Sale of Property. Subject to the terms, provisions and
conditions set forth herein, Seller hereby agrees to sell the Property to Buyer,
and Buyer hereby agrees to purchase the Property from Seller.
          3. Purchase Price for Property. The Purchase Price for the Property
shall be Ten Million and 00/100 Dollars ($10,000,000), provided, however, that
in lieu of paying the Purchase Price in cash, Buyer shall on the date hereof
enter into a lease agreement (the “Lease”)

2



--------------------------------------------------------------------------------



 



with Seller for six other properties which lease requires Buyer to construct
$10,000,000 of improvements at such properties at Buyer’s expense. The entry
into such lease by Buyer and Seller shall be deemed payment in full of the
Purchase Price.
     4. Closing.

  (a)   The Closing shall take place on July 26, 2006.     (b)  
Settlement-Seller. At the Closing, Seller shall deliver to Buyer:

                    (i) A duly executed special warranty deed with respect to
the Property;
                    (ii) A duly executed FIRPTA Certificate pursuant to
Section 1445 of the Internal Revenue Code of 1986, as amended;
                    (iii) Authorization documents of Seller;
                    (iv) A Bill of Sale with respect to any personal property
situate at the Property or any of the properties subject to the Lease;
                    (v) An amendment of the existing lease agreement by and
between Seller and Starmark Camhood, L.L.C. terminating such lease with respect
to the Property;
                    (vi) An affidavit of Seller regarding judgments, tax liens,
encroachments, unrecorded documents, mechanics liens and other title matters;
and
                    (vii) Such other documents as are required under applicable
law, necessary to convey the Property to Buyer subject only to the Permitted
Exceptions or reasonably required to complete the transaction contemplated
herein.

  (c)   Settlement-Buyer. At the Closing, Buyer shall deliver to Seller:

                    (i) Authorization documents of Buyer; and
                    (ii) Such other documents as are required under applicable
law or reasonably required to complete the transaction contemplated herein.
     5. Title and Condition of Property; Due Diligence Review; Indemnification
of Seller.
               (a) State of Title. Seller shall convey and Buyer shall take,
title to the Property subject only to the Permitted Exceptions. “Permitted
Exceptions” shall mean the matters set forth on each applicable deed.
               (b) Condition of Property. Buyer acknowledges and agrees that, as
between Buyer and Seller, Buyer shall accept the Property in “AS IS, WHERE IS
CONDITION, WITH ALL FAULTS.” Buyer hereby acknowledges that it shall not be
entitled to, and does not and will not, rely on Seller or its agents as to
(i) the quality, nature, adequacy or physical condition of the Property
including, but not limited to, the structural elements, foundation, roof,
appurtenances, access, landscaping, parking facilities or the electrical,
mechanical, HVAC, plumbing, sewage or utility systems, facilities or appliances
at the Property, if any; (ii) the quality, nature, adequacy or physical
condition of soils or the existence of ground water at the Property, (iii) the
existence, quality, nature, adequacy or physical condition of the utilities
serving the

3



--------------------------------------------------------------------------------



 



Property; (iv) the development potential of the Property for any particular
purpose; (v) the zoning or other legal status of the Property; (vi) the Property
or their respective operations’ compliance with any applicable codes, laws,
regulations, statutes, ordinances, covenants, conditions or restrictions of any
governmental or quasi-governmental entity or of any other person or entity;
(vii) the quality of any labor or material relating in any way to the Property;
or (viii) the existence or nature of any environmental condition(s) at the
Property involving any and all hazardous or toxic materials, substances,
pollutants, contaminants or waste currently defined as a “hazardous waste”,
“hazardous substance”, “toxic substance” or any word of similar import under any
Environmental Laws, including, without limitation, oil, petroleum, or any
petroleum derived substance or waste, asbestos or asbestos-containing materials,
PCBs, explosives, radioactive materials, dioxins, or urea formaldehyde
insulation (collectively, “Hazardous Substances”). As used herein,
“Environmental Laws” shall include, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act, as amended, 42 U.S.C. §
9601, et seq., the Resource Conservation and Recovery Act, 42 U.S.C. § 6901, et
seq., the Clean Air Act, 42 U.S.C. § 7401, et seq., the Clean Water Act, 33
U.S.C. § 1251, et seq., the Toxic Substance Control Act, 15 U.S.C. § 2601, et
seq., and the Occupational Safety and Health Act, 29 U.S.C. § 651, et seq., as
any of the preceding have been amended prior to the date hereof, and any other
federal, state, or local law, ordinance, regulation, rule, order, decision or
permit relating to the protection of the environment or of human health from
environmental effects of Hazardous Substances and which are applicable to the
Property.
BUYER ACKNOWLEDGES THAT AS BETWEEN BUYER AND SELLER, BUYER HAS RELIED AND WILL
BE RELYING ON ITS OWN DUE DILIGENCE REVIEW IN PURCHASING THE PROPERTY, INCLUDING
PHYSICAL INSPECTIONS OF THE PROPERTY, AND THAT THE SAME IS BEING PURCHASED
SOLELY IN RELIANCE UPON SUCH DUE DILIGENCE REVIEW, AND FURTHER ACKNOWLEDGES THAT
NO REPRESENTATIONS OR WARRANTIES, EXPRESSED OR IMPLIED, INCLUDING ANY WARRANTY
OF MERCHANTABILITY OR FITNESS FOR ANY PURPOSE, HAVE BEEN MADE OR WILL BE MADE BY
OR ON BEHALF OF SELLER WITH RESPECT TO THE PROPERTY OR THE PHYSICAL CONDITION
THEREOF. Without limiting the generality of the foregoing, in the event of any
defect or deficiency in the Property, whether latent or patent, Seller shall not
have any responsibility or liability with respect thereto, nor any liability for
incidental or consequential damages. Upon Closing, Buyer shall be deemed to have
waived, released and discharged any claims it has, might have or may have
against Seller, Seller’s officers, employees or agents, any affiliate of Seller
or any of Seller’s lenders having a lien on the Property, with respect to the
condition of the Property, either patent or latent, the ability or inability to
obtain or maintain building permits, temporary or final certificates of
occupancy or other licenses for the use or operation of the Property, and/or
certificates of compliance for the Property, the actual or potential income or
profits to be derived from the Property, the real estate taxes or assessment now
or hereafter payable thereon, the Property’s compliance with the federal
Americans with Disabilities Act (“ADA”) or any state or local accessibility
standards, or with any environmental protection, pollution, subdivision or land
use laws, rules, regulations or requirements, and any other state of facts which
may exist with respect to the Property. Furthermore, by executing this
Agreement, Buyer, on behalf of itself and its officers, directors, employees,
agents, heirs, successors and assigns, acknowledges does hereby fully and
completely release and discharge Seller, and all officers, directors, agents,
attorneys, employees, servants, subsidiaries, affiliated companies, parent
companies, insurance companies, divisions, successors, and representatives of
Seller (collectively, the “Released Parties”), and its successors, and assigns,
and each of them, who may be liable to the undersigned or the assigns,
executors, successors, and administrators of them from any and all claims,
rights, actions, causes of action, demands, payments, attorneys’ fees, benefits,
damages, costs, cleanup and removal costs, expenses, natural resource damages,
and compensation whatsoever (collectively, “Claims”) which Buyer now has or
which may hereafter accrue arising from the purchase and sale of the Property or
operations on the Property and/or from any and all claims, rights and actions
relating to the Property, irrespective of any action, inaction or

4



--------------------------------------------------------------------------------



 



negligence of any of the Released Parties, including but not limited to the
following: (A) claims for statutory consumer fraud and/or common law fraud; (B)
direct claims and/or contribution actions for cleanup and removal costs and
natural resource damages under Environmental Laws; and (C)third party claims
(including government agencies) or toxic tort claims arising out of any
Hazardous Substances discharged, released, disposed of, or stored at the
Property, or third-party claims (including government agencies) or toxic tort
claims arising out of any Hazardous Substances present, discharged, released,
disposed of or stored at the Property prior to the Effective Date. Purchaser
hereby agrees to not to institute, prosecute, facilitate or, absent a court
order or other binding court process, assist in the institution or prosecution
of any action, claim, proceeding or suit against any of the Released Parties,
directly or indirectly, arising from or out of, or in connection with, any Claim
arising out of any environmental conditions on, at, under or from the Property,
whether such environmental conditions existed or occurred prior to or after the
Closing and regardless of whether such conditions were caused by the acts or
omissions of the Released Parties or by third parties.

  6.   Prorations and Allocation of Expenses.

               (a) Prorations. The following items shall be prorated as of
midnight preceding the date of Closing: (i) all real estate taxes and
installments of special assessments due and payable in 2006, (ii) water and
sewer and other utility charges, (iii) amounts payable under any property
contract or permits, if any, and (iv) rent received by Seller from Tenant
pursuant to any lease for the month in which the Closing occurs. Notwithstanding
any of the foregoing, Seller shall not be responsible for any portion of any
special assessments which may be a lien on the Property but are not due and
payable in 2007 and thereafter.
               (b) Seller’s Costs and Expenses. Seller shall pay the following
costs and expenses: (i) one-half of the escrow fee, if any, which may be charged
by Buyer’s title company (“Escrow Agent”), (ii) any transfer tax, sales tax,
documentary tax, stamp tax or similar tax which is payable by reason of the
transfer of the Property, (iii) the fee for title commitments, (iv) fees of
Seller’s counsel, (v) and all cots of Seller in preparing the Property for sale,
including all cost of releasing all existing loans and leases from the Property.
               (c) Buyer’s Costs and Expenses. Buyer shall pay the following
costs and expenses: (i) one-half of the escrow fee, if any, which may be charged
by Escrow Agent, (ii) the premium for the owner’s title policy, as well as any
endorsements to such policy, (iii) Survey costs, (iv) the fees for recording the
Deed or other documents necessary to convey the Property to Buyer in accordance
with Paragraph 5(a), (v) fees for any environmental inspection of the Property
undertaken by Buyer, (viii) fees of Buyer’s counsel, and (vi) all other due
diligence costs of Buyer.
               (d) Other Costs and Expenses. All costs and expenses incident to
this transaction and the closing thereof not specifically described above shall
be prorated and paid by Buyer in accordance with Minnesota practice and custom.

  7.   Miscellaneous Provisions.

               (a) Brokers. No brokers were involved in connection with the
transaction contemplated herein. Each party hereby indemnifies, defends and
holds harmless the other party from and against any and all claims for any
broker’s commission or similar compensation which may be payable to any broker,
finder or other person or entity based upon such indemnifying party’s own acts.
The provisions of this Section 7(a) shall survive the Closing or earlier
termination of this Agreement.
               (b) Intentionally Omitted.

5



--------------------------------------------------------------------------------



 



               (c) Assignment; Binding Effect. This Agreement shall be binding
upon and shall inure to the benefit of Seller and Buyer and their respective
successors and assigns and may not be assigned or transferred by either party
without having first obtained the consent of the other party. Notwithstanding
the foregoing, Buyer may assign this Agreement without Seller’s consent to any
entity in which Buyer has an interest. Notwithstanding any such assignment, the
assigning party shall remain jointly and severally liable hereunder.
               (d) Captions. The several headings and captions of the Sections
and subsections used herein are for convenience of reference only and shall in
no way be deemed to limit, define or restrict the substantive provisions of this
Agreement.
               (e) Entire Agreement; Recording. This Agreement constitutes the
entire agreement of Buyer and Seller with respect to the purchase and sale of
the Property, and supersedes any prior or contemporaneous agreement with respect
thereto. No amendment or modification of this Agreement shall be binding upon
the parties unless made in writing and signed by both Seller and Buyer. This
Agreement shall not be recorded by any party and, if recorded by any party, the
other party hereto may immediately terminate all of its obligations under this
Agreement, and the party which recorded this Agreement shall pay the other
party’s reasonable costs and attorneys’ fees incurred in removing this Agreement
of record.
               (f) Time of Essence. Time is of the essence with respect to the
performance of all of the terms, conditions and covenants of this Agreement.
               (g) Cooperation. Buyer and Seller shall cooperate fully with each
other to carry out effectively the purchase and sale of the Property in
accordance herewith and the satisfaction and compliance with all of the
conditions and requirements set forth herein, and shall execute such instruments
and perform such acts as may be reasonably requested by either party hereto.
               (h) Governing Law. This Agreement and the rights of the parties
hereunder shall be governed by and construed in accordance with the laws and
customs of the State of Minnesota.
               (i) Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts each
of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument.
               (j) Severability. Each covenant, agreement, term or condition of
this Agreement shall be construed so as to be valid and enforceable to the
fullest extent permitted by law. If any portion of this Agreement or the
application thereof in any circumstance or to any person shall to any extent be
invalid or unenforceable, the remainder of this Agreement or the application of
such portion to circumstances or persons other than those as to which it is
invalid or unenforceable shall be and remain in full force and effect. If
fulfillment of any provision of this Agreement, or performance of any
transaction related hereto, at the time such fulfillment or performance shall be
due, shall involve transcending the limit of validity prescribed by law, then
the obligation to be fulfilled or performed shall be reduced to the limit of
such validity; and if any non-material clause or provision contained in this
Agreement operates or would prospectively operate to invalidate this Agreement
in whole or in part, then such clause or provision only shall be held
ineffective, as though not herein contained, and the remainder of this Agreement
shall remain operative and in full force and effect. In the event that any
material provision (or any material part of any provision) contained in this
Agreement shall for any reason be held to be invalid, unlawful or unenforceable
in any respect, Seller and Buyer shall amend this Agreement so as to render
every provision hereby fully valid, lawful and enforceable in all respects, and
so as to result in a revised

6



--------------------------------------------------------------------------------



 



contract with equivalent economic and legal substance as if no provision or
portion of this Agreement had been declared invalid, unlawful or unenforceable.
Remainder of page left blank intentionally

7



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Purchase and
Sale Agreement on the date first above written.

                  SELLER:    
 
                WELL-PROP (MULTI) LLC, a Delaware         limited liability
company    
 
                By: WELL-MEZ (MULTI) LLC,         Delaware limited liability
company,         its sole member    
 
                By: WELL (MULTI) QRS 15-17, INC.,         a Delaware
corporation,         its managing member    
 
           
 
  By:        
 
     
 
   
 
           
 
  Title:        
 
     
 
   
 
                BUYER:    
 
                LTF REAL ESTATE COMPANY, INC.,         a Minnesota corporation  
 
 
           
 
  By:        
 
     
 
   
 
           
 
  Title:        
 
     
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Legal Description of the Property

 